DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on July 22 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Response to Amendment
Applicant's preliminary amendment, filed concurrently with the instant application on July 22 of 2021, has been entered.  No claim has been amended, cancelled, or added.  Claims 1-16 are still pending in this application, with claims 1 and 9 being independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 311 (mentioned on page 6, line 4, of the originally filed disclosure) and 312 (mentioned on page 7, line 4, of the originally filed disclosure).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both a switch at the end of element 203 (as seen in Figure 2) and an elongated area on one side of element 203 (as seen in Figure 2).  In addition, note reference character “303”, used to designate both a side of element 300 (as seen in Figure 3) and a cylindrical area within element 300 (as seen in Figure 2); and note reference character “313”, used to designate both a top of element 300 (as seen in Figure 3) and a rectangular area within element 300 (as seen in Figure 2)

Applicant is further advised that this action only exemplifies the objections to the drawings, applicant’s cooperation is requested in correcting all the occurrences of the cited, or any other errors of which applicant may become aware in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because element 208 is referred to as both a “switch” (page 5, line 16) and a “side emitters” (page 5, lines 28 and 29); and element 304 is referred to as both “LEDs” (page 6, line 1) and “light emitters” (page 6, lines 6 and 7).  
The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g).  Appropriate correction is required.

Claim Objections
Claim 1 and 9 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendments, below).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 7-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention. 

Dependent claim 7 is indefinite as the addition of the phrase “or similar translucent plastic or polymer” extends the scope of the expression so as to render it indefinite, since it is unclear what such phrase is intended to convey (i.e. which properties or characteristics of polycarbonate are required to be met by the undefined plastics and polymers, and to which degree, to be considered as “similar” to polycarbonate).  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). See MPEP § 2173.05(b)(E).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 7 as attempting to define the at least one light emitter as formed from polymethylmethacrylate or polycarbonate.

Dependent claim 8 is indefinite as the addition of the phrase “or similar thermoplastic polymer” extends the scope of the expression so as to render it indefinite, since it is unclear what such phrase is intended to convey (i.e. which properties or characteristics of acrylonitrile butadiene styrene are required to be met by the undefined thermoplastic polymers, and to which degree, to be considered as “similar” to acrylonitrile butadiene styrene).  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). See MPEP § 2173.05(b)(E).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 8 as attempting to define the proximal portion of the body as formed from acrylonitrile butadiene styrene or Nylon. 

Independent claim 9 is indefinite as the term "vertical" is a relative term of orientation which renders the claim indefinite.  For example, would a Prior Art apparatus sides” being horizontally instead of vertically arranged, be considered a patentably different invention?  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 9 as attempting to define two sides simply intersecting two “force-applying” surfaces. 

Dependent claims 10-16 are rejected at least for their dependency on indefinite independent claim 9, as previously detailed. 

Dependent claim 15 is further indefinite as the addition of the phrase “or similar translucent plastic or polymer” extends the scope of the expression so as to render it indefinite, since it is unclear what such phrase is intended to convey (i.e. which properties or characteristics of polycarbonate are required to be met by the undefined plastics and polymers, and to which degree, to be considered as “similar” to polycarbonate).  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). See MPEP § 2173.05(b)(E).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 15 as attempting to define the at least one light emitter as formed from polymethylmethacrylate or polycarbonate.

Dependent claim 16 is further indefinite as the addition of the phrase “or similar thermoplastic polymer” extends the scope of the expression so as to render it indefinite, since it is unclear what such phrase is intended to convey (i.e. which properties or characteristics of acrylonitrile butadiene styrene are required to be met by the undefined thermoplastic polymers, and to which degree, to be considered as “similar” to Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). See MPEP § 2173.05(b)(E).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 16 as attempting to define the proximal portion of the body as formed from acrylonitrile butadiene styrene or Nylon.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A wedge tool, comprising: 
an elongated body having a cavity disposed within a proximal portion thereof, the body having two sides and two tapered, curved profile defining force-applying surfaces with a blade formed at a distal end of a distal portion of the body; 
at least one [[a ]]light emitter configured to emit light from the distal portion; and 
a power source disposed within the cavity for providing power to the light emitter.

CLAIM 7.	The wedge tool of claim 1, wherein the at least one light emitter is formed from polymethylmethacrylate (PMMA), or polycarbonate (PC)

CLAIM 8.	The wedge tool of claim 1, wherein at least the proximal portion of the body is formed from acrylonitrile butadiene styrene (ABS)
 
CLAIM 9.	A wedge tool, comprising: 
an elongated body having a cavity disposed within a proximal portion thereof, the body comprising two 
at least one a light emitter configured to emit light from the distal portion; and 
a power source disposed within the cavity for providing power to the light emitter. 
 
CLAIM 15.	The wedge tool of claim 9, wherein the at least one light emitter is formed from polymethylmethacrylate (PMMA), or polycarbonate (PC)
 
CLAIM 16.	The wedge tool of claim 9, wherein at least the proximal portion of the body is formed from acrylonitrile butadiene styrene (ABS)

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FORD (U.S. Pat. 10,190,756).

Regarding independent claim 1, FORD discloses a tool 10 (as seen in Figure 1) including an elongated body 12/14 (as seen in Figure 1) having a cavity (as seen in Figure 3B) disposed within a proximal portion 12 (as seen in Figure 3B) thereof, the body 12/14 having two sides (edge of element 12/14, as seen in Figure 1) and two tapered, curved profile (top and bottom surfaces of element 12/14, as seen in Figure 1) defining surfaces (as seen in Figure 1) with a blade (rounded end of element 14, as seen in Figure 1) formed at a distal end (end of element 14 opposite element 12, as seen in Figure 1) of a distal portion 14 (as seen in Figure 1) of the body 12/14; at least one light emitter 40 (as seen in Figure 2) configured to emit light from the distal portion 14 (see lines 50-53 of column 2); and a power source 58 (as seen in Figure 3B) disposed within the cavity (as seen in Figure 3B) for providing power to the light emitter 40 (see lines 26-31 of column 3). 
Regarding the claimed tool being specifically a “wedge tool”, or the two surfaces being specifically “force-applying surfaces”, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of FORD discloses (as detailed above) all the claimed structural limitations, therefore was considered as capable of performing the cited functions.

Regarding dependent claim 2, FORD further discloses the distal portion 14 includes a light diffusing material 14 (see lines 25 and 26 of column 2), wherein the at least one light emitter 40 is disposed within the light diffusing material 14 (as seen in Figure 3B) to emit light from surfaces of the light diffusing material 14 (see lines 26-31 of column 3). 

Regarding dependent claim 5, FORD further discloses the at least one light emitter 40 include a plurality of LEDs 36 (as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Regarding independent claim 9 (as best understood), FORD discloses a tool 10 (as seen in Figure 1) including an elongated body 12/14 (as seen in Figure 1) having a cavity (as seen in Figure 3B) disposed within a proximal portion 12 (as seen in Figure 3B) thereof, the body 12/14 having two sides (edge of element 12/14, as seen in Figure 1) intersecting two surfaces(top and bottom surfaces of element 12/14, as seen in Figure 1) having a tapered, curved profile (as seen in Figure 1) with a blade (rounded end of element 14, as seen in Figure 1) formed at a distal end (end of element 14 opposite element 12, as seen in Figure 1) of a distal portion 14 (as seen in Figure 1) of the body 12/14; at least one light emitter 40 (as seen in Figure 2) configured to emit light from the distal portion 14 (see lines 50-53 of column 2); and a power source 58 (as seen in Figure 3B) disposed within the cavity (as seen in Figure 3B) for providing power to the light emitter 40 (see lines 26-31 of column 3). 
Regarding the claimed tool being specifically a “wedge tool”, or the two surfaces being specifically “force-applying surfaces”, the applicant is advised that, while the must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of FORD discloses (as detailed above) all the claimed structural limitations, therefore was considered as capable of performing the cited functions. 

Regarding dependent claim 10 (as best understood), FORD further discloses the distal portion 14 includes a light diffusing material 14 (see lines 25 and 26 of column 2), wherein the at least one light emitter 40 is disposed within the light diffusing material 14 (as seen in Figure 3B) to emit light from surfaces of the light diffusing material 14 (see lines 26-31 of column 3). 

Regarding dependent claim 13 (as best understood), FORD further discloses the at least one light emitter 40 include a plurality of LEDs 36 (as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 3, 4, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FORD (U.S. Pat. 10,190,756).

Regarding dependent claim 3, FORD discloses all the limitations of the claim, as previously detailed, except the at least one light emitter 40 includes an optical fiber extending through the distal portion 14 of the body 12/12, wherein the optical fiber communicates light to an opening at the distal end. 
However, the examiner takes Official Notice of the use and advantages of optical fibers, specifically for conducting light from a light emitter to remote openings, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known optical fiber in the light emitter 40 in the patented apparatus of FORD, such optical fiber communicating to light to a remote opening, to obtain the predictable result of enabling the apparatus to desired target of illumination. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 4, FORD discloses, or at least suggests (as previously detailed), all the limitations of the claim, further disclosing a plurality of LEDs 36 (elements 36 at each side of element 40, as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Regarding dependent claim 7, FORD further discloses all the limitations of the claim, as previously detailed, except the at least one light emitter 40 is formed from polymethylmethacrylate (PMMA), or polycarbonate (PC). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the at least one light emitter 40 of FORD of a PMMA or PC material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve the predictable result of providing the light emitter 40 of FORD with a material having excellent optical properties.

Regarding dependent claim 8, FORD further discloses all the limitations of the claim, as previously detailed, except at least the proximal portion 12 of the body 12/14 is formed from acrylonitrile butadiene styrene (ABS), or Nylon. 
However, the Examiner takes Official Notice of the use and advantages of acrylonitrile butadiene styrene (ABS) or Nylon, specifically for manufacturing housings, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the proximal portion 12 of FORD of an ABS or Nylon material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve 12 of FORD with a cheap, easily to manufacture and shape, and strong material.

Regarding dependent claim 11 (as best understood), FORD further discloses the at least one light emitter 40 includes an optical fiber extending through the distal portion 14 of the body 12/12, wherein the optical fiber communicates light to an opening at the distal end. 
However, the examiner takes Official Notice of the use and advantages of optical fibers, specifically for conducting light from a light emitter to remote openings, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known optical fiber in the light emitter 40 in the patented apparatus of FORD, such optical fiber communicating to light to a remote opening, to obtain the predictable result of enabling the apparatus to desired target of illumination. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 12, FORD discloses, or at least suggests (as previously detailed), all the limitations of the claim, further disclosing a plurality of LEDs 36 (elements 36 at each side of element 40, as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Regarding dependent claim 15, FORD further discloses all the limitations of the claim, as previously detailed, except the at least one light emitter 40 is formed from polymethylmethacrylate (PMMA), or polycarbonate (PC). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the at least one light emitter 40 of FORD of a PMMA or PC material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve the predictable result of providing the light emitter 40 of FORD with a material having excellent optical properties.

Regarding dependent claim 16, FORD further discloses all the limitations of the claim, as previously detailed, except at least the proximal portion 12 of the body 12/14 is formed from acrylonitrile butadiene styrene (ABS), or Nylon. 
However, the Examiner takes Official Notice of the use and advantages of acrylonitrile butadiene styrene (ABS) or Nylon, specifically for manufacturing housings, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the proximal portion 12 of FORD of an ABS or Nylon material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve 12 of FORD with a cheap, easily to manufacture and shape, and strong material.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bringhurst et al. (U.S. Pat. 4,068,121), Hebert et al. (U.S. Pat. 5,697,656), Habel et al. (U.S. Pat. 5,921,673), Hanson et al. (U.S. Pat. 6,082,876), Marsh (U.S. Pat. 6,471,388), Hollister et al. (U.S. Pat. 6,727,805), Hensler (U.S. Pat. App. Pub. 2007/0112257), Chen (U.S. Pat. 7,771,073), Quittner (U.S. Pat. 7,862,193), Killion et al. (U.S. Pat. 9,583,028) disclose illumination devices including tapered bodies housing a power source and at least one light source configured to project light from at least one end of the tapered body.
Womack (U.S. Pat. 5,104,094) and Elbaz et al. (U.S. Pat. App. Pub. 2021/0145268) disclose wedge tools including a body having two sides intersecting two surfaces having a tapered curved profile terminating in a relatively sharp distal end, the two surfaces configured for applying force.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197. 

/ISMAEL NEGRON/Primary Examiner, Art Unit 2875